MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D), this                              Apr 08 2015, 10:13 am
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT
      Heather George Myers
      Greenwood, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Michael W. Hawkins,                                      April 8, 2015

      Appellant-Petitioner,                                    Court of Appeals Case No.
                                                               49A02-1409-DR-641
              v.                                               Appeal from the Marion Superior
                                                               Court 6

      Julie M. Hedge,                                          The Honorable Thomas J. Carroll,
                                                               Judge
      Appellee-Respondent
                                                               The Honorable Christopher B. Haile,
                                                               Magistrate
                                                               Case No. 49D06-0312-DR-2258




      Vaidik, Chief Judge.


                                            Case Summary

[1]   Mother and Father, who have been divorced for ten years, had an agreed entry

      that required their son to attend Southport schools. Mother and her current

      husband were considering relocating outside of the Southport-schools area, and

      Court of Appeals of Indiana | Memorandum Decision 49A02-1409-DR-641 |April 8, 2015               Page 1 of 7
      Mother filed a petition to modify the agreed entry. The trial court granted

      Mother’s petition and awarded her $2500 in attorney fees. Father appeals and

      cites Myers v. Myers, 13 N.E.3d 478, 480 (Ind. 2014), in support of his argument

      that the trial court improperly ordered a future modification of custody based

      upon Mother’s future relocation. However, Myers is inapposite to the facts in

      this case, and we find no error in the trial court’s decision. Father also argues

      that the trial court erred in ordering him to pay $2500 of Mother’s attorney fees.

      We find no error in this award of attorney fees because Father is in a superior

      position to pay Mother’s fees. In addition, Father has waived his argument that

      there is insufficient evidence to support the amount of the fees. Waiver

      notwithstanding, we find no error because Mother’s testimony provides

      sufficient evidence in this case. We therefore affirm the trial court.



                            Facts and Procedural History
[2]   The marriage of Michael Hawkins (“Father”) and Julie Hedge (“Mother”) was

      dissolved in September 2004. At that time, their son E.H. was three years old.

      According to the parties’ settlement agreement, the trial court awarded Mother

      primary physical custody of E.H., and the parties shared joint legal custody. In

      February 2012, the trial court approved the parties’ Mediated Agreed Entry,

      which provided that the parties would share joint physical and legal custody of

      E.H. The agreed entry further provided that E.H. “shall continue to be enrolled

      in Southport Schools based on Mother’s residence.” Appellant’s App. p. 17.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1409-DR-641 |April 8, 2015   Page 2 of 7
[3]   In September 2012, Father filed a petition to modify custody wherein he asked

      the trial court to grant him sole physical and legal custody of E.H. In response,

      Mother filed a petition to modify the agreed entry wherein she asked the trial

      court to modify the parties’ agreed entry to “reflect that [E.H.] be enrolled in

      school based only on the Mother’s residence, not specifically Southport

      schools.” Appellant’s App. p. 26.


[4]   The trial court held a hearing on the petitions in July 2014. At the hearing,

      Mother explained that she and her current husband were looking for a new

      house. She asked the trial court to remove the language from the agreed entry

      that E.H. had to attend Southport schools so that if Mother and her husband

      found a house that they liked, they could “move without reservation.” Tr. p.

      76. Mother further explained that she and her husband determined they could

      obtain “bigger, better, less expensive housing outside of the Perry Township

      area.” Id. at 62. They planned to stay on the south side or just south of

      Indianapolis and had looked at houses in Greenwood, Whiteland, Shelbyville,

      Edinburgh, and New Palestine.


[5]   Also at the hearing, Mother introduced a child-support worksheet, which listed

      Father’s gross weekly income as $977.20 and Mother’s as $327.52. Mother

      testified that she worked twenty-four hours a week but admitted that she was

      capable of working forty hours a week. She chose to work a reduced schedule

      to stay home with her younger children.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1409-DR-641 |April 8, 2015   Page 3 of 7
[6]   Mother also testified that she had $2800 in attorney fees and asked the trial

      court to order Father to pay them. The attorney-fee affidavit that Mother’s

      attorney brought to court listed an incorrect amount of attorney fees, and

      Mother asked the trial court if she could submit a revised exhibit or affidavit

      after the hearing. Although the trial court granted her request, Mother never

      submitted an exhibit or affidavit.


[7]   Following the hearing in August 2014, the trial court issued an order denying

      Father’s motion to modify child custody. However, the trial court granted

      Mother’s petition in the following order:

              5. [Mother] is now contemplating moving to a new residence which
              may be outside of the Southport school district.
              6. The court grants [Mother’s] Petition to Modify and orders [E.H.] to
              attend school in the district where [Mother] resides.
                                       *       *        *        *       *
              8. [Father’s] child support obligation shall be modified to $78.00 per
              week based upon the Court finding the following – [Father’s] income
              to be $977.00 per week; [Mother] having fulltime imputed income of
              $499.00 per week . . . .
                                       *       *        *        *       *
              11. [Father] shall pay $2,500.00 attorney fees to [Mother’s attorney]
              within sixty days.
      Appellant’s App. p. 31-32


[8]   Father appeals.



                                 Discussion and Decision

      Court of Appeals of Indiana | Memorandum Decision 49A02-1409-DR-641 |April 8, 2015   Page 4 of 7
[9]    At the outset we note that Mother has failed to file an Appellee’s Brief. We will

       not undertake the burden of developing an argument on her behalf. See GEICO

       Ins. Co. v. Graham, 14 N.E.3d 854, 857 (Ind. Ct. App. 2014). Instead, we may

       reverse the trial court’s judgment if the appellant’s brief presents a case of prima

       facie error. Id. The prima facie error rule protects the court on appeal and takes

       from us the burden of controverting arguments advanced for reversal, a duty

       that remains with the appellee. Id. Yet even under the prima facie error rule,

       we are obligated to correctly apply the law to the facts in the record in order to

       determine whether reversal is required, and if the appellant is unable to meet

       the burden of establishing prima facie error, we will affirm. Id.


                                              I. E.H.’s School
[10]   Father first argues that the trial court abused its discretion when “it ordered an

       automatic, future modification of legal custody prospectively upon [Mother’s]

       future relocation.” Appellant’s Br. p. 7. In support of his argument, Father

       directs us to Myers v. Myers, 13 N.E.3d 478, 480 (Ind. Ct. App. 2014). There,

       the trial court ordered that custody of the parties’ child would be modified and

       awarded to Father if Mother relocated to Texas. This Court found that the trial

       court’s order automatically modified custody in the event of one parent’s

       location and therefore violated the custody-modification statute. Id. at 486.


[11]   Myers, however, is inapposite to this appeal. There is no change-of-custody

       order in this case and no violation of the custody-modification statute. Rather,

       the trial court continued joint custody and granted Mother’s petition to amend


       Court of Appeals of Indiana | Memorandum Decision 49A02-1409-DR-641 |April 8, 2015   Page 5 of 7
       the agreed entry to remove a requirement that E.H. attend Southport schools.

       This allowed Mother to relocate to the south side or just south of Indianapolis

       and allowed E.H. to attend a school in the district where Mother resides.1 The

       trial court issued its August 2014 order two weeks before school started. The

       trial court did not abuse its discretion.


                                              II. Attorney Fees
[12]   Father also argues that the trial court abused its discretion in ordering him to

       pay Mother’s attorney fees. In post-dissolution proceedings, the trial court may

       order a party to pay a reasonable amount for attorney fees. Claypool v. Claypool,

       712 N.E.2d 1104, 1110 (Ind. Ct. App. 1999), reh’g denied, trans. denied. The trial

       court has broad discretion in awarding attorney fees. Id. Reversal is proper

       only where the trial court’s award is clearly against the logic and effect of the

       facts and circumstances before the court. Id. In deciding whether to award

       attorney fees, the trial court should consider the resources of the parties, their

       economic condition, their ability to engage in gainful employment, and other

       factors that bear on the award’s reasonableness. Id. When one party is in a

       superior position to pay fees over the other party, an award of attorney fees is

       proper. Ratliff v. Ratliff, 804 N.E.2d 237, 249 (Ind. Ct. App. 2004).




       1
        The trial court only allowed Mother to relocate to those areas on the south side or just south of
       Indianapolis. Although the trial court’s order allows E.H. to attend school in the district where Mother lives,
       we construe this to mean a school district on the south side or just south of Indianapolis, as that was
       Mother’s request.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1409-DR-641 |April 8, 2015                  Page 6 of 7
[13]   Here, the trial court concluded that Father earned $977.00 per week and that

       Mother had a full-time imputed weekly income of $499.00. Because Father’s

       weekly income is almost double Mother’s, Father is in a superior position to

       pay Mother’s fees, and the trial court did not err in ordering him to do so.


[14]   Father also argues that there is insufficient evidence to support the amount of

       attorney fees the trial court ordered Father to pay. Father has waived appellate

       review of this issue because he failed to support his argument with legal

       authority. See Speed v. State, 500 N.E.2d 186, 190 (Ind. 1986) (stating a party’s

       failure to support its argument results in waiver of the issue on appeal).


[15]   Waiver notwithstanding, we find no error. Mother testified that she had $2800

       in attorney fees. With one petition and one hearing, Mother’s testimony is

       sufficient to support the $2500 in attorney fees the trial court ordered Father to

       pay.


       Affirmed.


       Kirsch, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1409-DR-641 |April 8, 2015   Page 7 of 7